Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151941                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 151941
                                                                    COA: 326839
                                                                    Saginaw CC: 14-039688-FC
  DEMARCUS EDWARD ALLEN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 21, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the Saginaw Circuit Court’s order denying the
  defendant’s motion for plea withdrawal and we REMAND this case to the Saginaw
  Circuit Court for reconsideration of the defendant’s motion to withdraw his plea. The
  defendant filed his motion before he was sentenced. MCR 6.310(B) permits the
  defendant to withdraw his plea before sentencing if withdrawal is in the interest of
  justice, unless withdrawal of the plea would substantially prejudice the prosecutor
  because of reliance on the plea. MCR 6.310(B)(1); see also People v Jackson, 203 Mich
  App 607, 611-612 (1994). The trial court applied an erroneous legal standard when it
  concluded that there was no legal basis for the court to allow the defendant to withdraw
  his plea unless there was a defect in the plea-taking process. See People v Spencer, 192
Mich. App. 146, 150-151 (1991) (“Under MCR 6.310(B), the use of the term ‘may’
  denotes that the trial court has discretion to allow the withdrawal of the plea before
  sentencing if withdrawal is in the interest of justice and the withdrawal does not
  substantially prejudice the prosecutor because of reliance on the plea.”).             Cf
  MCR 6.310(C); People v Brown, 492 Mich. 684, 693 (2012) (“A defendant seeking to
  withdraw his or her plea after sentencing must demonstrate a defect in the plea-taking
  process.”).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2015
           a1216
                                                                               Clerk